                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE



Timothy Martin

    v.                              Civil No. 19-cv-00323-LM
                                    Opinion No. 2020 DNH 028
Susan E. Mooney; et al.

                             O R D E R

    This dispute arises from an employment relationship gone

awry.   Plaintiff Timothy Martin was the administrator at a

continuing care retirement community.     His employer fired him

and sent a memorandum to community residents stating that Martin

had been “terminated . . . because of a pattern of

unprofessional conduct.”   Doc. no. 1-1.    A local newspaper

subsequently learned Martin had been fired and published two

front-page stories about Martin’s termination.     Martin alleges

that his former employer, its President, and the employer’s

controlling entity are liable for privacy violations,

defamation, and breach of contract.      He also alleges that the

employer’s President, Dr. Mooney, is personally liable for

intentional infliction of emotional distress.

    Defendants move to dismiss, arguing that the employer’s

controlling entity cannot be held liable for the alleged

misconduct, and that all claims should be dismissed against all

defendants because Martin’s claims lack facial plausibility.
See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).    Martin

objects.    For the following reasons, the court dismisses the

employer’s controlling entity as a defendant.     As to Martin’s

claims against the remaining defendants, the court grants the

motion in part and denies it in part.



                          STANDARD OF REVIEW

    Under Rule 12(b)(6), the court must accept the factual

allegations in the complaint as true, and draw all reasonable

inferences from those facts in the plaintiff’s favor.     Foley v.

Wells Fargo Bank, N.A., 772 F.3d 63, 71, 75 (1st Cir. 2014).

The court may also consider documents attached to the complaint

and documents expressly incorporated into it.     Id. at 72.   The

court must then “determine whether the factual allegations in

the plaintiff’s complaint set forth a plausible claim upon which

relief may be granted.”    Id. at 71 (internal quotation marks

omitted).   A claim is facially plausible “when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.”    Iqbal, 556 U.S. at 678.   However, a

pleading “that offers labels and conclusions or a formulaic

recitation of the elements of a cause of action will not do.”

Id. (quotations omitted).



                                  2
                               BACKGROUND

       The following facts are taken from Martin’s complaint and

the attached documents.      In August 2014, defendant Alice Peck

Day Memorial Hospital hired Martin to administer a 63-unit

continuing care retirement community called The Woodlands.

Defendant Dr. Susan E. Mooney is the President of Alice Peck Day

Memorial Hospital (“Hospital”).         Defendant Alice Peck Day

Lifecare Center, Inc. (“Lifecare”), a subsidiary of Alice Peck

Day Hospital, owns and operates both The Woodlands and Harvest

Hill, a 76-unit residential assisted living facility.          Defendant

Dartmouth-Hitchcock Health (“DHH”) is the “controlling entity”

of the Hospital and Lifecare.      Doc. no. 1 at ¶ 6.

       On February 15, 2018 Dr. Mooney terminated Martin.1         That

same day, she sent a memorandum to the 139 units at The

Woodlands and Harvest Hill informing residents that Martin had

been “terminated as the Administrator of The Woodlands because

of a pattern of unprofessional conduct.”        Doc. no. 1-1

(hereinafter “the Memo”).

       Two days later, the Valley News, a local newspaper,

published a front-page story stating that Martin had been

“fired” due to “a pattern of unprofessional behavior.”         Doc. no.

1-3 at 1.      The article quoted a Hospital spokesperson who


       1   Martin does not challenge Dr. Mooney’s right to terminate
him.
                                    3
confirmed that Martin was no longer employed at The Woodlands

but declined to comment on the reasons for Martin’s departure,

stating: “Per our policy, we will not comment any further about

a personnel matter.”   Doc. no. 1-3 at 1.      The personnel records

page of the Hospital employee handbook states that: the Hospital

“considers personnel files to be confidential”; access to

personnel files is restricted; and information contained in a

personnel file will only be released in limited circumstances.

Doc. no. 1-2.

    One week later, the Valley News published a second front-

page story about Martin’s termination stating Martin had been

fired for “a pattern of unprofessional conduct.”       Doc. no. 1-3

at 2.   The second article also reported that three of Martin’s

former co-workers had complained to management about Martin in

2015 after Martin purportedly initiated physical contact with a

teenage co-worker.

    Martin alleges that because of the “massive news involving

the ‘Me Too’ movement,” individuals who read or learned about

the Memo were left to “wrongly assume the ‘unprofessional

conduct’ phrase could only mean sexual assault or sexual

harassment of female employees.”       Doc. no. 1 at ¶19.   Martin

contends defendants’ actions have caused him public

embarrassment, humiliation, and loss of income in his field.



                                   4
       In March 2019, Martin brought this action alleging four

claims against all defendants: (I) Invasion of Privacy by Public

Disclosure of Private Facts; (II) Invasion of Privacy by

Intrusion Upon Seclusion; (III) Defamation; and (IV) Breach of

Contract.    Martin brings one additional claim against Dr.

Mooney: (V) Intentional Infliction of Emotional Distress.

Martin seeks compensatory and enhanced compensatory damages as

well as attorney’s fees and costs.    The defendants move to

dismiss, arguing both that Martin’s claims lack facial

plausibility and that DHH cannot be held liable for the

purported misconduct.    See Iqbal, 556 U.S. at 678.



                             DISCUSSION

       Before reaching the motion to dismiss on a claim-by-claim

basis, the court first considers DHH’s liability as a parent

corporation.



  I.     DHH’s Liability as a Parent Corporation

       The court first considers whether DHH can be held liable in

this case.    Martin does not allege DHH directly committed any

wrongdoing.    Rather, Martin asserts DHH is liable because DHH is

the “controlling entity” of the Hospital and Lifecare (doc. no.

1 at ¶ 6) and has the power to control the Hospital’s board of



                                  5
trustees, approve the Hospital’s budget, and terminate the

Hospital’s CEO.

     “It is a general principle of corporate law deeply

ingrained in our economic and legal systems that a parent

corporation . . . is not liable for the acts of its

subsidiaries.”    United States v. Bestfoods, 524 U.S. 51, 61

(1998) (quotation omitted); see also Leeman v. Boylan, 134 N.H.

230, 235-36 (1991) (holding a parent corporation is not

vicariously liable solely because it owns a subsidiary).     Nor

does a parent company’s “control” over a subsidiary, which may

include “election of directors, the making of by-laws . . . and

the doing of all other acts incident to the legal status of

stockholders,” extend subsidiary liability to the parent

company.   See Bestfoods, 524 U.S. at 62.   In limited situations,

a parent company may be held liable for the acts of its

subsidiary; for example, if the corporate form is being used to

accomplish a wrongful purpose such as fraud.    Id.

    Martin’s complaint does not allege wrongdoing by DHH or

include facts that support a reasonable inference that the

corporate relationship between DHH and the Hospital is being

used to accomplish a wrongful purpose.    Therefore, the court

dismisses all claims against DHH because the court cannot

reasonably infer that DHH is liable for the alleged misconduct.

See Iqbal, 556 U.S. at 678.

                                  6
  II.     Motion to Dismiss Counts I-V

    The defendants have moved to dismiss each of Martin’s five

claims.    The court considers each claim in turn.



        A. Count I: Public Disclosure of Private Facts

    In Count I, Martin alleges that defendants violated his

privacy, and are liable for public disclosure of private facts,

because Dr. Mooney informed residents that Martin had been

terminated “because of a pattern of unprofessional conduct.”

Doc. no. 1 at ¶ 28.    Under New Hampshire law, a party is liable

for public disclosure of private facts if it (1) “gives

publicity,” (2) to “a matter concerning the private life of

another,” (3) when the matter publicized “would be highly

offensive to a reasonable person,” and (4) the matter is “not of

legitimate concern to the public.”       Lovejoy v. Linehan, 161 N.H.

483, 486 (2011) (quoting Restatement (Second) of Torts § 652D).

Defendants move to dismiss, arguing Martin’s complaint fails to

plausibly allege the four elements of a public disclosure of

private facts claim.    The court addresses each element of this

tort claim below.




                                  7
         1.   Publicity

    “Publicity” means making a matter public “by communicating

it to the public at large, or to so many persons that the matter

must be regarded as substantially certain to become one of

public knowledge.”   Karch v. BayBank FSB, 147 N.H. 525, 535

(2002) (quotation omitted).      Whether a disclosure of a private

matter has become one of public knowledge “does not, as a matter

of law, depend on the number of people told” and “is a

conclusion best reached by the trier of fact.”      Id.

    Defendants argue that Dr. Mooney did not “publicize” the

Memo because she only sent it to the community residents, and

not to the general public.      Martin counters that Dr. Mooney’s

distribution of the Memo made it “substantially certain” that

the information about Martin’s termination would become public

knowledge, as it indeed did, because Dr. Mooney sent the memo to

over 100 people and it was foreseeable and predictable that one

of them would disclose the Memo to the press.

    In Karch, the New Hampshire Supreme Court held an employee

had plausibly alleged the publicity element of a Public

Disclosure of Private Facts claim when the employee’s complaint

alleged that the employer shared her information with a limited

number of co-workers.     Id.   The purported publication in this

case exceeds the publication in Karch; therefore, Martin’s

complaint plausibly alleges the element of publicity.

                                    8
         2.     Private Life

    To establish the second element, Martin must show the

publicized matter concerns his “private life.”    Lovejoy, 161

N.H. at 486.    Neither the New Hampshire Supreme Court, nor the

Restatement (Second) of Torts, have set forth a bright line rule

for determining whether a matter concerns a person’s private or

public life.    See Restatement (Second) of Torts § 652D cmt. b.

However, the Restatement offers several examples.    Information

about a person that is included in the public record and

information about activities a person undertakes “in dealing

with the public” involves a person’s public life.    Id.   On the

other hand, records not open to public inspection, photographs

taken without consent in private, sexual relations, intimate

personal letters, and other facts that a person “does not expose

to the public eye, but keeps entirely to himself or at most

reveals to his family or close friends” involve that person’s

private life.    Id.

    Martin alleges that the information in the Memo concerned

his private life because: (a) Martin wished the information to

be kept private and took no action to share it; (b) the

Hospital’s personnel policy stated employee information was

confidential; and (c) the public would not have learned why

Martin left his position but for Dr. Mooney’s action.

                                  9
    Defendants counter that information about a person’s

employment, as a matter of law, concerns that person’s public

life; accordingly, an employer who shares that information is

not liable for public disclosure of private facts.     Defendants

rely on three cases in support of this proposition.    See

Remsburg v. Docusearch, Inc., 149 N.H. 148, 157 (2003); Moxley

v. Reg'l Transit Servs., 722 F. Supp. 977, 980-81 (W.D.N.Y.

1989); McGarry v. Univ. of San Diego, 154 Cal. App. 4th 97, 110

(Cal. Ct. App. 2007).   However, none of these cases supports

defendants’ proposition.

    In Remsburg, the New Hampshire Supreme Court held that an

employee’s work address is a public matter because the public

could learn that information by observing a person’s public

commute.   149 N.H. 148, 157 (2003).    Nothing about Remsburg

leads to the broad conclusion that other kinds of employee

information, including the reasons for an employee’s

termination, are public as a matter of law.

    Moxley, a case construing the Fourth Amendment rights of a

bus driver who worked for a public transportation authority,

also offers no support for defendants’ arguments.    In Moxley,

the bus driver argued that his employer violated his Fourth

Amendment rights by requiring him to take a drug screening test

as part of a return-to-work physical.    722 F. Supp. at 980-81.

The court held that the employer had not violated the employee’s

                                10
constitutional rights because the employer had provided the

employee with notice of the drug-screening policy, the employee

had consented in writing to the physical, and the employee knew

that he would be tested for drugs.      Id.    Here, Martin is not

relying on the Fourth Amendment.      He was a private employee at a

private facility who did not consent to having information about

his termination shared with the residents.

       McGarry is even less relevant.    McGarry merely held that a

terminated football coach could not succeed in a defamation

claim against his employer (a public university) because the

coach was a public figure and his termination “was already a

topic of widespread public interest.”         154 Cal. App. 4th at 110,

117.    The court acknowledged in McGarry that the plaintiff had

not asserted an invasion of privacy claim and declined to

address whether the coach had a legitimate expectation of

privacy in the university’s reasons for terminating him.         Id. at

111 n.9.

       In sum, the defendants’ cited cases fall well short of

establishing that, as a matter of law, information about a

private employee’s termination involves that person’s public

life.    Construed in his favor, Martin’s allegations plausibly

allege that the Memo contains information “not open to public

inspection,” as described in the Restatement (Second) of Torts.



                                 11
See Restatement (Second) of Torts § 652D cmt. b.     At this early

stage, this element is plausibly alleged.



            3.   Highly offensive

    To make out the third element of a claim for public

disclosure of private facts, the “matter publicized” must

concern something that “would be highly offensive to a

reasonable person.”     Lovejoy, 161 N.H. at 486 (quotation

omitted).   Defendants argue that informing others of a person’s

termination is not, as a matter of law, offensive—especially

when the reasons given are “vague” and “non-detailed.”        Doc. no.

5-1 at 7.

    In a false-light invasion of privacy claim, this court has

found that an employer’s comments conveying that an employee was

“professionally deficient” can be highly offensive.     Wentworth-

Douglass Hosp. v. Young & Novis Prof'l Ass'n, No. 10-CV-120-SM,

2011 WL 446739, at *7 (D.N.H. Feb. 4, 2011); see also Pawlaczyk

v. Besser Credit Union, No. 14-CV-10983, 2014 WL 5425576, at *5

(E.D. Mich. Oct. 22, 2014) (observing it could be “highly

offensive” for an employer to publicize that an employee had

been terminated but holding it was not “highly offensive” for an

employer to state a person was no longer an employee without

disclosing “the nature of the separation or any reasons behind



                                    12
it”).   Thus, at this early stage, Martin’s allegations are

sufficient to meet the third element.



          4.   Legitimate Concern to the Public

    Under the fourth and final element of this invasion of

privacy tort, defendants can only be held liable for public

disclosure of private facts if the “matter publicized is of a

kind that . . . is not of legitimate concern to the public.”

Lovejoy, 161 N.H. at 486 (quotation omitted).     A “public concern

is something that is a subject of legitimate news interest; that

is, a subject of general interest and of value and concern to

the public at the time of publication.”     City of San Diego, Cal.

v. Roe, 543 U.S. 77, 83–84 (2004) (stating that this is the

“same standard used to determine whether a common-law action for

invasion of privacy is present”).     However, a line must be drawn

between information to which the public is entitled and “morbid

and sensational prying into private lives for its own sake.”

Restatement (Second) of Torts § 652D cmt. h.      The limitations

are “those of common decency” and the analysis “becomes a matter

of community mores.”   Id.   Due regard must be given to both

“freedom of the press and its reasonable leeway to choose what

it will tell the public” and “to the feelings of the individual

and the harm that will be done to him by the exposure.”      Id.



                                 13
    Defendants argue Martin’s high-level position as

Administrator of The Woodlands rendered his termination and the

reasons for it a matter of public concern.     Martin acknowledges

that the identity of the Administrator of The Woodlands is a

matter of public concern, and “would have been in the ‘People’

or ‘Business’ section of a newspaper.”     Doc. no. 7-1 at 9.   He

argues, however, that the public’s “idle interest” in learning

the reasons for his departure does not make them a matter of

legitimate public concern.   Id.

    Generally, a person who “voluntarily places himself in the

public eye” by assuming a prominent professional role “cannot

complain when he is given publicity that he has sought, even

though it may be unfavorable to him.”     Restatement (Second) of

Torts § 652D cmt. e.   For public figures, permissible publicity

may “legitimately extend, to some reasonable degree” to facts

“which are not public” even though publicity of those same facts

could constitute an invasion of privacy if the person were not a

public figure.   Id. at cmt. h.    When analyzing whether a matter

is of legitimate concern to the public, “reasonable proportion”

should be maintained “between the event or activity that makes

the individual a public figure and the private facts to which

publicity is given.”   Id.

    In this case, the event that put Martin in the public eye,

his high position at The Woodlands, is connected closely to the

                                   14
purportedly private matter, the reason for Martin’s departure

from that position.   This high degree of connection strengthens

defendants’ argument that Martin’s termination, and the reasons

for it, were matters of legitimate public concern.   However,

defendants have cited no legal authority that stands for the

broad proposition that the reason a private employee leaves a

position at a private institution is a matter of legitimate

public concern.

    At this stage, the court’s role is not to “attempt to

forecast a plaintiff’s likelihood of success on the merits” but

rather to focus “on the reasonableness of the inference of

liability that the plaintiff is asking the court to draw from

the facts alleged in the complaint.”   Ocasio-Hernandez v.

Fortuno-Burset, 640 F.3d 1, 13 (1st Cir. 2011).    The fourth

element is therefore plausibly alleged.

    For these reasons, at this early stage, the court concludes

that Martin’s complaint sets forth a plausible claim that

defendants are liable for public disclosure of private facts.

Defendants’ motion to dismiss Count I is denied.



    B. Count II: Intrusion Upon Seclusion

    In Count II, Martin alleges that defendants are liable for

intrusion upon seclusion because Dr. Mooney “intruded” by



                                15
distributing the Memo which contained private information about

Martin’s termination.

    A party is liable for intrusion upon seclusion if it

“intentionally intrudes, physically or otherwise, upon the

solitude or seclusion of another or his private affairs or

concerns.”   Restatement (Second) of Torts § 652B; Karch, 147

N.H. at 534 (stating that New Hampshire common law for intrusion

upon seclusion is “consistent with the Restatement (Second) of

Torts § 652B”).   Courts and secondary sources have recognized

several forms of intrusion including: physical invasion of

another’s abode, use of technology to eavesdrop on private

conversations, and investigating or examining another’s private

concerns.    Karch, 147 N.H. at 534; Restatement (Second) of Torts

§ 652B; 9 S. Speiser, C. Krause, & A. Gans, The American Law of

Torts §§ 30.09-30:19 (2012); 3 D. Dobbs, Law of Torts § 580

(2011).   In order for a party to be liable for intrusion upon

seclusion, the intrusive conduct must go “beyond the limits of

decency” and “the defendant should have realized that it would

be offensive to persons of ordinary sensibilities.”    Karch, 147

N.H. at 534-35 (quotation and brackets omitted).    An intrusion

upon seclusion claim does not require publicity—although

publicity may affect the amount of damages.    Hamberger v.

Eastman, 106 N.H. 107, 112 (1964).



                                 16
    Defendants’ motion to dismiss does not address the

threshold question of whether Dr. Mooney’s conduct constitutes

an “intrusion” as contemplated by this tort.   The court

observes, however, that neither the parties nor the court have

identified any case in which an employer was found liable for

intrusion upon seclusion after engaging in conduct comparable to

Mooney’s.   See, e.g., Restatement (Second) of Torts § 652B (no

examples comparable to this case); 9 The American Law of Torts

§§ 30.09-30:19 (same); 3 Law of Torts § 580 (stating that the

“emphasis in the intrusion tort is on the intrusive act” but

including no examples of intrusive acts comparable to this

case).   However, because defendants’ motion to dismiss does not

appear to dispute that Dr. Mooney’s conduct constitutes an

“intrusion,” the court will limit its analysis to those

arguments raised and briefed by the parties.

    Defendants urge the court to dismiss Martin’s intrusion

upon seclusion claim for two reasons: (1) the information in the

Memo involved Martin’s public life as opposed to a private

matter; and (2) Dr. Mooney’s conduct was not offensive or beyond

the limits of decency as a matter of law.

    As the court already explained when reviewing Martin’s

public disclosure of private facts claim, the cases cited by

defendants do not establish that information about a private

employee’s termination is a public matter.

                                17
    Turning to defendants’ second argument—whether Dr. Mooney’s

conduct was offensive or beyond the limits of decency—the court

observes that although an intrusion upon seclusion claim and a

public disclosure of private facts claim both have elements that

contain the word “offensive,” the elements of the respective

torts are not the same.    For an intrusion upon seclusion claim,

the intrusion must be offensive.       Restatement (Second) of Torts

§ 652B (Intrusion upon Seclusion).       On the other hand, a public

disclosure of private facts claim requires no intrusion; rather,

the matter publicized must be highly offensive.       Restatement

(Second) of Torts § 652D (Publicity Given to Private Life).

Therefore, the court’s finding in Count I, that the matter

publicized could be highly offensive, has little bearing on the

court’s analysis in Count II.     For purposes of this count,

Martin’s complaint must plausibly allege that Dr. Mooney

intruded and that a reasonable person could find her intrusion

offensive.     Karch, 147 N.H. at 534.

    Whether an “intrusion would be offensive to persons of

ordinary sensibilities is ordinarily a question for the fact-

finder and only becomes a question of law if reasonable persons

can draw only one conclusion from the evidence.”       Remsburg, 149

N.H. at 156.    In making this determination, the fact-finder

should consider “the degree of intrusion, the context, conduct

and circumstances surrounding the intrusion as well as the

                                  18
intruder's motives and objectives, the setting into which he

intrudes, and the expectations of those whose privacy is

invaded.”   Id. (quotation omitted).

    Here, relying on the factors set forth by the New Hampshire

Supreme Court, and accepting for purposes of this motion that

Dr. Mooney’s actions constitute an “intrusion,” the court cannot

conclude as a matter of law that no jury could find for Martin

on this fact-dependent tort claim.     It is possible, with a more

developed record, that a fact-finder could conclude that

publicizing the reason for Martin’s termination rises to the

level of offensive and indecent, especially as there appears to

be no reason that the residents of The Woodlands needed to know

anything more than the fact that Martin had been replaced.     See

Karch, 147 N.H. at 534-35.    The court holds that Martin’s

intrusion upon seclusion claim survives dismissal at this early

stage.   Defendants’ motion to dismiss Count II is denied.



    C. Count III: Defamation

    Martin alleges defendants are liable for defamation because

the Memo criticized his professional performance and harmed his

professional reputation.     Defendants move to dismiss, arguing

that Martin’s complaint fails to allege the necessary elements

of a defamation claim.     Alternatively, they argue the statement

in the Memo is privileged.

                                  19
    Under New Hampshire law, in order to survive a motion to

dismiss, the plaintiff “must have alleged facts that would show

that the defendants failed to exercise reasonable care in

publishing a false and defamatory statement of fact about the

plaintiff[] to a third party.”   Automated Transactions, LLC v.

Am. Bankers Ass'n, 216 A.3d 71, 77 (N.H. Aug. 16, 2019)

(quotation and brackets omitted) (emphases added); see also

Pierson v. Hubbard, 147 N.H. 760, 763 (2002); Indep. Mechanical

Contractors v. Gordon T. Burke & Sons, 138 N.H. 110, 118 (1993).

Embedded in this standard is the requirement that the challenged

statement be “false” and one “of fact.”     Automated Transactions,

LLC, 216 A.3d at 77; see also Gen. Star Indem. Co. v. Beck, No.

18-CV-108-JD, 2018 WL 3849877, at *4 (D.N.H. Aug. 13, 2018)

(stating that a claim for defamation “require[s] as an element

that the challenged statement be false”).

    Martin argues that he has plausibly alleged that the Memo

contains a defamatory statement because, under New Hampshire

common law, a statement accusing a person of committing a crime,

or engaging in activities that would tend to injure him in his

trade or business, is defamatory per se.    See, e.g., MacDonald

v. Jacobs, 171 N.H. 668, 674, cert. denied, 139 S. Ct. 2754

(2019);   Chagnon v. Union Leader Corp., 103 N.H. 426, 441

(1961); Jones v. Walsh, 107 N.H. 379, 380 (1966); see also

Restatement (Second) of Torts § 570 (1977).    A statement that is

                                 20
defamatory per se is defamatory on its face; therefore, a

plaintiff can “recover as general damages all damages which

would normally result from such a defamation, such as harm to

his reputation,” without needing to “prove these damages

specifically.”   Lassonde v. Stanton, 157 N.H. 582, 593 (2008)

(quotation omitted).

    Defendants argue that the court must dismiss this claim

because Martin’s complaint does not plausibly allege that the

statement in the Memo is false.    Defendants raised Martin’s

failure to allege falsity in their motion to dismiss; however,

Martin did not move to amend his complaint to allege that the

statement in the Memo was false.       Rather, Martin argued in his

objection that criticism of professional performance is

defamation per se.

    Martin cites several cases in support of the proposition

that the Memo contains a statement that is defamatory per se.

For example, in Jones v. Walsh, the New Hampshire Supreme Court

held that an employer may be liable for defamation per se

because he publicly accused a waitress of “not ringing the cash

up in the cash register” and a restaurant patron could interpret

that language as accusing the waitress of a criminal offense or

morally reprehensible conduct.    107 N.H. 379, 380 (1966).     Here,

as in Jones, the statement at issue contains language that could

be interpreted as accusing Martin of engaging in behavior which

                                  21
would tend to injure him in his trade or business.     See also

Chagnon, 103 N.H. at 441.     Therefore, the court concludes Martin

has plausibly alleged that the Memo is defamatory.

      However, the defamation per se doctrine does not obviate

the requirement that a statement be false in order for liability

to attach under New Hampshire law.     See, e.g., Automated

Transactions, 216 A.3d at 77; Pierson, 147 N.H. at 763.       The New

Hampshire Supreme Court made this clear in Jones, the defamation

per se case cited above, by holding that a statement must

“falsely” accuse someone of criminal or morally reprehensible

conduct in order for the speaker to be liable for defamation per

se.   107 N.H. at 380.2   Because falsity is an element of New

Hampshire’s defamation tort, Martin’s complaint must plead facts

demonstrating falsity to prevail on a motion to dismiss the

complaint in federal court.    See Tannerite Sports, LLC v.

NBCUniversal News Grp., a division of NBCUniversal Media, LLC,

864 F.3d 236, 247 (2d Cir. 2017).



      Martin also cites Jensen v. Hewlett-Packard Co., to support
      2

his defamation per se argument. 14 Cal. App. 4th 958, 965 (Cal.
Ct. App. 1993) (applying California law). In Jensen, a
California court held that “unless an employer’s performance
evaluation falsely accuses an employee of criminal conduct, lack
of integrity, dishonesty, in competence or reprehensible
personal characteristics or behavior” the employer cannot be
held liable for defamation per se. Id. (emphasis added).
Therefore, Jensen also does not obviate the requirement that an
employer’s statement be false in order for the employer to be
held liable for defamation per se.

                                  22
    When falsity is an element of a state law defamation claim,

federal courts have required plaintiffs to plead facts that, if

proven true, would allow a reasonable person to consider the

statement false.    See Swindol v. Aurora Flight Scis. Corp., 832

F.3d 492, 494-95 (5th Cir. 2016) (upholding district court’s

dismissal of employee’s defamation claim, even though employee

claimed statements by human resources manager were defamatory,

because employee failed to allege the statements were false);

see also Tannerite Sports, 864 F.3d at 252; Clark v. Viacom

Int'l Inc., 617 F. App'x 495, 509-10 (6th Cir. 2015); Price v.

Stossel, 620 F.3d 992, 1003 (9th Cir. 2010).

    Here, Martin’s complaint does not include any facts from

which the court can reasonably infer that the Memo is false.

See Foley, 772 F.3d at 75 (The court makes “reasonable

inferences, drawn from the alleged facts, in the pleader’s

favor” when reviewing a Rule 12(b)(6) motion for failure to

state a claim).    The complaint includes no assertions about

Martin’s professionalism or the reason for his termination.     On

these topics, the complaint states:

    12. Mr. Martin was successful in filling the
    facility, bringing in approximately $16,000,000 in new
    entrance fees during his tenure.

    13. Working relations between Mr. Martin and Dr.
    Mooney gradually deteriorated to the point that she
    decided to terminate his employment on February 15,
    2018, and Mr. Martin is not challenging her right to
    do so.

                                 23
    14. . . .[Dr. Mooney] personally sent a memo to each
    and every one of the 63 residential units at The
    Woodlands and the 76 units at Harvest Hill, thereby
    intentionally defaming and harming Mr. Martin’s
    professional reputation by intruding upon his right to
    not have his affairs, whether true or false, known to
    others.

Doc. no. 1 at ¶¶ 12-14 (emphasis added).    Therefore, not only

does the complaint lack facts from which the court could draw

the inference that the statement in the Memo may be false, in

¶ 14, the complaint appears to tacitly recognize that the Memo

may contain a true statement.

    The court concludes, based on the facts alleged in the

complaint, that Martin has failed to plausibly allege that the

statement in the Memo is false.    The court dismisses Count III.



    D. Count IV: Breach of Contract

    In Count IV, Martin alleges that defendants are liable for

breach of contract because the Memo contained confidential

information about Martin’s termination.    Martin attached one

page from the employee handbook to his Complaint.    That page is

titled “Personnel Records.”   It includes the statement that the

Hospital “considers personnel files to be confidential and

limits access to an employee’s personnel file.”     Doc. no. 1-2.

The page lists several circumstances in which the employer may




                                  24
release information contained in a personnel file, but none

appear to be applicable in this case.   Doc. no. 1-2.

    Defendants argue that the court should dismiss Martin’s

breach of contract claim for two reasons: (1) the personnel

records policy does not constitute a contract and cannot serve

as the basis for a breach of contract claim; and (2) even if the

policy constitutes a contract, defendants did not breach the

contract because they did not disclose Martin’s personnel file,

or any information contained therein.



          1.   Martin’s complaint sets forth a plausible contract
               claim

    In order to state a breach of contract claim under New

Hampshire law, a plaintiff “must allege sufficient facts to show

(1) that a valid, binding contract existed between the parties,

and (2) that [the defendant] breached the terms of the

contract.”   Wilcox Indus. Corp. v. Hansen, 870 F. Supp. 2d 296,

311 (D.N.H. 2012) (internal citations omitted).   A contract

requires “offer, acceptance, consideration, and a meeting of the

minds.”   Durgin v. Pillsbury Lake Water Dist., 153 N.H. 818, 821

(2006).   “A breach of contract occurs when there is a failure

without legal excuse to perform any promise which forms the

whole or part of a contract.”   Lassonde, 157 N.H. at 588

(quotation and alterations omitted).


                                25
     Martin’s complaint alleges that the personnel records

policy in the employee handbook constitutes an offer which

Martin accepted by becoming an employee.   Martin also alleges

that, as an at-will employee free to leave his job at any time,

his continued employment constitutes the requisite

consideration.   See Panto v. Moore Bus. Forms, Inc., 130 N.H.

730, 737 (1998).   The crux of defendants’ response appears to be

that the policies in the employee handbook were not contractual

“offers”; therefore, Martin’s acceptance of the Administrator

position and continued employment were insufficient to transform

the personnel records policy into a legally binding contract.3

     A “primary purpose of a Rule 12(b)(6) motion is to weed out

cases that do not warrant reaching the (oftentimes) laborious

and expensive discovery process because, based on the factual

scenario on which the case rests, the plaintiff could never



     3
      In support of this assertion, defendants attached Martin’s
2013 job application to their reply. Martin moved to strike the
job application on the basis that it is outside the four corners
of the Complaint. In general, the court must decide a motion to
dismiss exclusively upon the allegations set forth in the
complaint (and any documents attached to that complaint) or
convert the motion into one for summary judgment. Fed. R. Civ.
P. 12(d). Courts have made “narrow exceptions” for official
public records; for documents central to plaintiffs' claim; and
for documents sufficiently referred to in the complaint.
Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993). Martin’s
complaint does not reference or rely upon his 2013 job
application. Therefore, the court grants Martin’s motion to
strike (doc. no. 10) and does not consider the job application
in its ruling.
                                26
win.”   Foley, 772 F.3d at 72.     However, a plaintiff need only

sufficiently allege a plausible claim in order to survive a

motion to dismiss and is “not required to submit evidence to

defeat a Rule 12 (b)(6) motion.”      Id.   At this early stage,

accepting the facts in the complaint as true, construing them in

the light most favorable to Martin, and drawing all reasonable

inferences in Martin’s favor, see id. at 68, the court concludes

that it is plausible that the personnel records policy in the

employee handbook constitutes a contract.



         2.   It is Plausible that Defendants Breached Hospital
              Policy

    Defendants next argue that even if the personnel policies

constituted a contract, the court should dismiss this claim

because Martin’s complaint does not allege that defendants

disclosed information contained in his personnel file.       Martin

counters that it is reasonable to infer that information about

the purported “pattern of unprofessional conduct” was reflected

somewhere in his personnel file.      He asserts that, at this pre-

discovery stage of the case, the pertinent issue is whether he

has plausibly alleged that defendants broke the contractual

promise that the Hospital would not publicly disclose

information about personnel matters without employee permission.




                                 27
    Martin is not arguing that the offending language from the

statement (“pattern of unprofessional conduct”) was taken

verbatim from his personnel file.      Rather, he alleges that it is

plausible that the offending language characterizes information

that was likely contained in his personnel file; therefore,

publication of the statement violated the Hospital’s personnel

policy.   On the one hand, it is not clear to the court that

defendants’ release of the offending statement—even if it

characterizes information contained in Martin’s personnel file—

violates the Hospital’s personnel policy.      On the other hand, at

this early stage, the court may not attempt to forecast Martin’s

likelihood of success on the merits.     Rather, “a well-pleaded

complaint may proceed even if a recovery is very remote and

unlikely.”     See Ocasio-Hernandez, 640 F.3d at 13 (quotation and

ellipses omitted).     Therefore, drawing reasonable inferences in

Martin’s favor, see Foley, 772 F.3d at 75, the court concludes

that Martin has plausibly alleged that defendants breached the

Hospital’s personnel policies by distributing the Memo.      After

discovery, the factual record will be clearer, and parties may

revisit this issue at summary judgment or at trial.

    For these reasons, the court denies defendants’ motion as

to Count IV.




                                  28
    E: Count V: Intentional Infliction of Emotional Distress

    In Count V, Martin asserts a claim against Dr. Mooney for

intentional infliction of emotional distress.

    Under New Hampshire common law, the bar to establish

intentional infliction of emotional distress “is very high.”

Moss v. Camp Pemigewassett, Inc., 312 F.3d 503, 511 (1st Cir.

2002).   A plaintiff must show that the defendant, through

“extreme and outrageous conduct, intentionally or recklessly

caused severe emotional distress to another.”     Tessier v.

Rockefeller, 162 N.H. 324, 341 (2011) (quotation omitted).     The

court must determine in the first instance “whether the

defendant’s conduct may reasonably be regarded as so extreme and

outrageous as to permit recovery.”    Brewer v. K.W. Thompson Tool

Co., 647 F. Supp. 1562, 1567 (D.N.H. 1986) (quotation omitted).

The outrageous act must “go beyond all possible bounds of

decency” and be “regarded as atrocious, and utterly intolerable

in a civilized community.”   Mikell v. Sch. Admin. Unit No. 33,

158 N.H. 723, 729 (2009).    Severe emotional distress is an

element of the tort.   Konefal v. Hollis/Brookline Co-op. School

Dist., 143 N.H. 256, 261 (1998).

    Dr. Mooney argues that her conduct was not extreme or

outrageous as a matter of law.     In support, Dr. Mooney points to

the New Hampshire Supreme Court’s holding in Konefal.     In

Konefal, a school decided not to renew a teacher’s contract

                                 29
after that teacher refused to join a union.     Id. at 257.   The

teacher sued for intentional infliction of emotional distress.

Id.   The New Hampshire Supreme Court held that although the

school district’s decision “may have arose from an improper

motive that may support a claim for wrongful termination,” the

non-renewal did not support a claim for intentional infliction

of emotional distress.    Id. at 260.   The court explained that

“[a]lthough discharging an employee may be illegal and

reprehensible, a great deal more is required to approach

outrageous conduct.”     Id. (quotation omitted).

      Martin argues that Dr. Mooney’s conduct is not as “benign”

as the employer’s conduct in Konefal.     However, he fails to

explain or provide legal authority for the proposition that it

is more extreme and outrageous for an employer to send an

unfavorable memo about a lawful termination than it is for an

employer to illegally act against an employee.

      Courts applying New Hampshire law have frequently dismissed

intentional infliction of emotional distress claims on the basis

that the defendant’s actions were not extreme and outrageous as

a matter of law.   For example, in DeMeo v. Goodall, an

ophthalmologist brought a claim for “wrongful” infliction of

emotional distress against his employer after his employee

evaluation purportedly contained false and defamatory

information about the doctor’s professional ability.     640 F.

                                  30
Supp. 1115, 1117 (D.N.H. 1986).     The court construed the claim

as an intentional infliction of emotional distress claim and

held the employer’s evaluation failed as a matter of law to meet

the definition of outrageous conduct. Id. at 1118.

    In Mikell, a case in which a teacher purportedly made a

knowing false statement to a vice-principal about items on a

student’s desk in order to get the student expelled, the court

also concluded that the teacher’s conduct was not extreme and

outrageous.   158 N.H. at 726, 730.    The court reasoned that “a

teacher falsely reporting misconduct by a student is a

reprehensible act” but that it did not go “beyond all possible

bounds of decency.”   Id. at 730.

    The court reached a similar result in Brewer, a case in

which an employer failed to provide an employee’s doctor with

work-related chemical samples so the doctor could treat the

employee’s work-related medical condition.     Brewer, 647 F. Supp

at 1564, 1567.   The employee was unable to return to work

without medical treatment and the employer ultimately fired the

employee.   Id. at 1564.   The court dismissed the employee’s

intentional infliction of emotional distress claim because the

employer’s actions were not “so outrageous, atrocious, and

utterly intolerable that no reasonable person could be expected

to endure” them and therefore, did not “rise to the level of



                                  31
outrageousness and severity necessary to state a cause of action

for intentional infliction of emotional distress.”      Id. at 1567.

    Here, Dr. Mooney notified senior residents that the

facility’s administrator had been terminated and provided a

negative reason for his sudden departure.     This conduct is less

extreme than the employers’ conduct in DeMeo, Mikell, and

Brewer.    The court concludes, therefore, that Dr. Mooney’s

actions do not rise to the level of extreme and outrageous

conduct.    Having so held, the court need not address whether

Martin’s complaint plausibly alleges that he suffered severe

emotional distress.     See Konefal, 143 N.H. at 261.   The court

dismisses Count V.



                              CONCLUSION

    For the foregoing reasons, defendants’ motion to dismiss

(doc. no. 5) is granted as to counts III and V; and is denied as

to counts I, II, and IV.    All claims are dismissed against DHH.

Martin’s motion to strike Martin’s job application (doc. no. 10)

is granted.

    SO ORDERED.



                                __________________________
                                Landya McCafferty
                                United States District Judge
March 3, 2020
cc: Counsel of Record
                                  32
